Citation Nr: 1145730	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to December 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded this claim for additional development in January 2008, December 2009, and June 2011.  

The Board notes that in the original rating decision, the Veteran was assigned a 10 percent rating for his lumbar spine disability, effective January 1, 2001.  Subsequently, a July 2005 rating decision increased the disability rating for a lumbar spine disability from 10 percent to 20 percent, effective January 1, 2001.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case prior to further disposition of the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran's claim was previously remanded to address both the orthopedic and possible neurologic manifestations of his lumbar spine disability.  At his March 2010 VA spine examination, the Veteran was found to have lumbar radiculitis, but the examiner also noted that lumbar strain usually involved the muscles.  The Veteran was also diagnosed with lumbosacral degenerative joint disease and lumbar discopathy, but the examiner did not comment on whether the degenerative joint disease, lumbar discopathy, and lumbar radiculitis were considered part of the Veteran's service-connected pathology.  On VA neurological examination in November 2010, the examiner found no evidence of radiculopathy or nerve root compression of the lumbar spine.  He referred the Veteran for electromyography and a nerve conduction study, but the results of this testing were not made a part of the record.  Therefore, the Board remanded this claim in June 2011 to obtain electromyography testing and nerve conduction testing in relation to the Veteran's lumbar spine disability and to have an opinion reconciling the findings of the examiner who diagnosed lumbar radiculitis with the findings of the examiner who determined that there were no neurologic deficits of the Veteran's back disability.  

On VA examination in July 2011, the Veteran's electromyography and nerve conduction testing were found to be within normal limits.  Although the examiner opined that it was less likely than not that there was underlying nerve root damage due to lumbar strain or a low back disorder, she stated that she could not comment on the positive Bragard's sign in 2002.  The examiner also reported that on examination, the Veteran had worsening pain on straight leg raise as well as positive Bragard's test but that he had no other signs or symptoms suggestive of a radiculopathy.  The Board had remanded this claim in order to obtain an opinion reconciling the findings of lumbar radiculitis with the findings of neurologic deficits of the Veteran's back disability.  However, despite finding that the Veteran had no neurologic symptoms of his back disability, the examiner did not reconcile her opinion with previous findings of lumbar radiculitis.  Instead, she provided no rationale for her inability to comment on the positive Bragard's sign in 2002.  Moreover, she did not explain why the Veteran's worsening pain on straight leg raise and positive Bragard's test on examination were not indicative of neurological manifestations of his back disability, noting only that the Veteran had no other signs or symptoms suggestive of radiculopathy.  It is unclear whether the examiner thought there was false positive reading, malingering, or other explanation for the conflicting findings.  A medical basis/explanation of some type is in order.  Thus, the Board finds that the June 2011 examination was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The lack of a complete opinion reconciling the findings of the examiner who diagnosed lumbar radiculitis with the findings of the examiner who determined that there were no neurologic deficits of the Veteran's back disability renders the June 2011 VA examination inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand for an addendum opinion, preferably from the same VA examiner who examined the Veteran in June 2011, is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who examined the Veteran in June 2011 to review the Veteran's claims file and render an addendum opinion.  The examiner should provide an opinion as to whether the Veteran has any current neurological disorder that is related to his service-connected lumbar spine disability.  Specifically, the examiner should explain whether worsening pain on straight leg raise and positive Bragard's test are indicative of neurological manifestations of the Veteran's lumbar spine disability, or whether they constitute false positive ratings, or there is other explanation for the findings.  Additionally, if the Veteran is not found to currently have any neurological disorder related to his service-connected low back disability, the examiner should explain the significance of the positive Bragard's sign in 2002.  The examiner should reconcile the opinion with the other medical opinions of record.  If the June 2011 VA examiner is not available, arrange for another similarly situated physician to review the Veteran's claims file and render the addendum opinion.  If it is determined that additional examination is needed to make a response, such examination should be scheduled.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


